Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It should be noted that while application 16/935236 has priority dating back to 5/10/2010, claims 4-8 and 12-16 only have priority back to the provisional application 62/899162 filed on 9/12/2019. This is because stimulating “stem cells associated the cornea” as recited by claims 4-7 and 12-15 and “treating a condition of dry eye” as recited by claims 8 and 16 were only first introduced in provisional application 62/899162.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 9-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10363169 hereafter referred to as Pat . Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘169 anticipates all the limitations as outlined below.

Independent claims:
Claim 1:
Apparatus for medical treatment [see claim 1 “providing a system”], comprising: 
a laser source [see claim 1 of Pat ‘169… “a laser source”], which is configured to output a beam of laser radiation [see claim 1… “generating electromagnetic radiation by the laser source”]; and 
an optical device [see claim 1 of Pat ‘169… “a hardware-implemented beam-shaping device comprising one or more optical elements”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see claim 1… “irradiating one or more regions of a trabecular meshwork” and “directing the electromagnetic radiation using the beam-shaping device through an entire thickness of a scleral limbus of the eye”]

Claim 9:
A method for medical treatment [see claim 1 of Pat ‘169… “A method” and “irradiating one or more regions of a trabecular meshwork”], comprising: 
providing a laser source [see claim 1 of Pat ‘169… “providing a system that comprises a laser source”], which is configured to output a beam of laser radiation [“generating electromagnetic radiation by the laser source”]; and
“providing a system that comprises a laser source and a hardware-implemented beam-shaping device comprising one or more optical elements”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see claim 1… “irradiating one or more regions of a trabecular meshwork of an eye with the electromagnetic radiation generated by the laser source”]

Dependent claims:

Regarding claim 2:
The apparatus according to claim 1, wherein the optical device is configured to scan the beam over at least a part of the limbal area without making any contact with the eye [see claim 1 of Pat ‘169… “the beam-shaping device through an entire thickness of a scleral limbus of the eye without any contact with the eye”]

Regarding claim 3:
The apparatus according to claim 1, wherein the optical properties are chosen so as to irradiate a trabecular meshwork beneath the cornea with an intensity sufficient to reduce an intraocular pressure in the eye [see claim 1 of Pat ‘169… “irradiating one or more regions of a trabecular meshwork of an eye with the electromagnetic radiation generated by the laser source”].


The method according to claim 9, wherein applying the optical device comprises scanning the beam over at least a part of the limbal area without making any contact with the eye [see claim 1 of Pat ‘169… “the beam-shaping device through an entire thickness of a scleral limbus of the eye without any contact with the eye”]

The method according to claim 9, wherein applying the optical device comprises directing the beam to irradiate a trabecular meshwork beneath the cornea with an intensity sufficient to reduce an intraocular pressure in the eye [see claim 1 of Pat ‘169…“irradiating one or more regions of a trabecular meshwork of an eye with the electromagnetic radiation generated by the laser source”]


Additionally, claim 1-3 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 of copending Application No. 16420194 (reference application) hereafter referred to as AP ‘194. Although the claims at issue are not identical, they are not patentably distinct from each other because AP’ 194 anticipates all the claim limitations as outlined below.

Independent claims:
Claim 1:
Apparatus for medical treatment [see claim 25 of AP ‘194 “An apparatus”], comprising: 
“a laser source, which is configured to generate electromagnetic radiation”]; and 
an optical device [see claim 25 of AP ‘194… “a hardware-implemented beam-shaping device comprising one or more optical elements”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see claim 25… “a scanner, which scans at least part of a limbal area of an eye with the electromagnetic radiation generated by the laser source, thereby directing the electromagnetic radiation through an entire thickness of the limbal area of the eye without any contact with the eye and irradiating one or more regions of a trabecular meshwork of the eye with the electromagnetic radiation”]


Claim 9:
A method for medical treatment [see claim 25 of AP ‘194… “irradiating one or more regions of a trabecular meshwork”], comprising: 
providing a laser source, which is configured to output a beam of laser radiation [see claim 25 of AP ‘194 “a laser source, which is configured to generate electromagnetic radiation”]; and
applying an optical device, comprising one or more optical elements [see claim 25 of AP ‘194… “providing a system that comprises a laser source and a hardware-implemented beam-shaping device comprising one or more optical elements”], to a scanner, which scans at least part of    a limbal area of an eye with the electromagnetic radiation generated by the laser source, thereby directing the electromagnetic radiation through an entire thickness of the limbal area of the eye without any contact with the eye and irradiating one or more regions of a trabecular meshwork of the eye with the electromagnetic radiation”]

Dependent claims:
Regarding claim 2:
The apparatus according to claim 1, wherein the optical device is configured to scan the beam over at least a part of the limbal area without making any contact with the eye [see claim 25 of AP ‘194… “directing the electromagnetic radiation through an entire thickness of the limbal area of the eye without any contact with the eye”]

Regarding claim 3:
The apparatus according to claim 1, wherein the optical properties are chosen so as to irradiate a trabecular meshwork beneath the cornea with an intensity sufficient to reduce an intraocular pressure in the eye [see claim 26 of AP ‘194… “wherein, by irradiating the trabecular meshwork with the electromagnetic radiation, the laser source and the scanner are configured to reduce ocular pressure in the eye”]




The method according to claim 9, wherein applying the optical device comprises scanning the beam over at least a part of the limbal area without making any contact with the eye [see claim 25 of AP ‘194… “directing the electromagnetic radiation through an entire thickness of the limbal area of the eye without any contact with the eye”]

Regarding claim 11:
The method according to claim 9, wherein applying the optical device comprises directing the beam to irradiate a trabecular meshwork beneath the cornea with an intensity sufficient to reduce an intraocular pressure in the eye [see claim 26 of AP ‘194…“wherein, by irradiating the trabecular meshwork with the electromagnetic radiation, the laser source and the scanner are configured to reduce ocular pressure in the eye”]
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juhasz et al (US 6146375) hereafter known as Juhasz.

Regarding Claim 1:
Apparatus for medical treatment [see Fig. 1 element 10], comprising: 
a laser source, which is configured to output a beam of laser radiation [see Fig. 1 element 12 and Col. 4 lines 2-5…. “a laser beam generator 12”]; 
and an optical device [see Fig. 1 element 14 and Col. 4 lines 2-10… “the focusing apparatus 14”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”  Glaucoma affects the cornea, thus removing glaucoma affects the cornea].



Regarding Claim 9:
A method for medical treatment [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.” ], comprising: 
providing a laser source, which is configured to output a beam of laser radiation [see Fig. 1 element 12 and Col. 4 lines 2-5…. “a laser beam generator 12”]; and
applying an optical device, comprising one or more optical elements [see Fig. 1 element 14 and Col. 4 lines 2-10… “the focusing apparatus 14”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”  Glaucoma affects the cornea, thus removing glaucoma affects the cornea].

Regarding claims 2 and 10, See Fig. 1 which shows no direct contact of the apparatus and the eye.

Claim(s) 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Donnell et al (US 5370641) hereafter known as O’Donnell.


Apparatus for medical treatment [see abstract…. “a surgical laser device”], comprising: 
a laser source, which is configured to output a beam of laser radiation [see Col. 4 lines 11-20… “the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; 
and an optical device [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.]

Regarding Claim 9:
A method for medical treatment [see abstract… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal.”]
, comprising: 
“the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; and
applying an optical device, comprising one or more optical elements  [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area  [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.].


Regarding claims 3 and 11, Col. 1 lines 5-26 [see in particular…“This invention relates generally to a method of controlling open-angle glaucoma by surgery and more specifically to the use of a laser in surgery to reduce the thickness of the trabecular meshwork and tissue around Schlemm's Canal to increase filtration of the aqueous humor and thereby controlling the open-angle glaucoma.” and “The disease is characterized by the increase in intraocular pressure”] discloses how O’Donnell is directed to treating glaucoma (a condition that is characterized by an increase .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell as applied to claims 1 and 9 above, and further in view of Renke et al (US 20150164635) hereafter known as Renke and Tedford et al (US 20160067087) hereafter known as Tedford.

This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal”].
However, O’Donnell, makes no mention of accounting for stem cells associated with or in the cornea. Thus, O’Donnell makes no mention choosing optical properties to stimulate the specifically claimed stem cells as outlined in claims 4-7 or stimulating the specifically claimed stem cells associated with the cornea as outlined in claims 12-15. Nor, does O’Donnell disclose directing light to irradiate the epithelium of the cornea to treat dry eye as recited in claims 8 and 16. 
Renke discloses that there is a known stimulation change in stem cells associated with the cornea with the treatments to the trabecular meshworks and this stimulation can be beneficial [see para 14… “Recently the stem cells responsible for this have been located in the posterior limbus.  At this junction between the cornea and sclera, there is an area known as the transition zone where stem cells believed to be responsible for endothelial and trabecular meshwork cells reside.  Schwalbe's Line demarks part of the transition zone.  The stem cells have been observed to be stimulated after laser trabuculoplasty for glaucoma treatment.  Stem cells are known to be activated by trauma.  In these cases, the stimulation can be beneficial or detrimental if over stimulated.” And “In these cases, the stimulation can be beneficial or detrimental if over stimulated.”] in the analogous art of treatment of glaucoma [see para 13… “It may be possible to cure glaucoma through proactive prevention.  Stem cell activity and cellular regeneration in the trabecular meshwork also are likely involved.  A device to stimulate the responsible stem cells along with structural support could provide the eye with all that is necessary to prevent the manifestation of glaucoma.”].
Tedford discloses that infrared light in the range of 800-900nm is known to stimulate cell activity (ie optical properties or a beam to stimulate cells) [see para 5… “Light can act on different mechanisms within cellular tissue to stimulate or suppress biological activity in a process commonly referred to as photobiomodulation ("PBM").” and para 39… “The use of individual wavelengths, such as red light (640-700 nm) or near infrared (NIR) light (800-900 nm), can each individually stimulate mitochondrial cytochrome C oxidase (CCO) enzyme activity as found in both in vitro and in vivo studies.”].  Additionally, Tedford discloses using low level light with this infrared light to treat areas of the eye [see para 37…“a wearable apparatus or device can deliver a therapeutic, independently controlled, multi-wavelength combination of low level light to ophthalmologic tissue at the time and place convenient for the patient”] including in the cornea [see para 53… “In other embodiments, the irradiated portion of the eye is a targeted region of the eye, such as the retinal region, the macula, or the cornea”] to treat glaucoma and dry-eye [see para 10… “the apparatuses and methods described herein are used to treat, or otherwise address subjects having, or experiencing symptoms of acute or chronic ocular syndromes (e.g., glaucoma” and “methods described herein can also be used to treat, or otherwise address subjects having acute and chronic ocular conjunctiva and corneal disease including any acute injuries such as exposure keratitis or UV keratitis, dry eyes,”].

Since both Tedford’s application of low-level light of about 800-900nm through the cornea is a known treatment of glaucoma and O’Donnell’s treatment of trabecular meshwork by direct application of irradiation via the limbus both independently are known treatments for  glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell in view of Tedford in view of Renke to not only configure and direct irradiation through the limbus to the trabecular meshwork, but also include the application of specifically low-level light of about 800-900 nm, (ie a beam with optical properties to stimulate stem cells in the cornea as discussed further below) through the cornea as taught by Tedford because, absent unpredictable results, one of ordinary skill would expect the application of two independent ways of treating glaucoma to perform better and if not the same efficacy in treatment.

“The treatment beam typically comprises laser radiation, output by a laser source, which may be in the visible and/or the near infrared (NIR) range.” 
And on pg. 7 lines 17-27 of applicant’s disclosure received on 7/22/2020:
“For example, in some embodiments, the laser source and beam-shaping or scanning optics are configured for treatment of dry eye and other conditions resulting from deficiencies of the limbal epithelial cells. The treatment in such embodiments is believed to be associated with stimulation of corneal stem cells by low-level laser therapy; but the treatment is effective regardless of the actual underlying biological mechanism. Treatment of the corneal epithelium may use lower laser power levels than treatment of interior structures.”
Since the same parameters are being applied as discussed in the disclosure, it is understood that the further limitations of claims 4-8 and 12-16 are recited. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 
 
                                                                                                                                                                                                      
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792